DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6-23 are pending. The amendment filed on 12/06/2021 has been entered. Claims 10-17 are withdrawn. Claims 6-9, 18-23 are under consideration.
Priority
This application is a U.S. national phase under the provisions of 35 U.S.G. § 371 of international Patent Application No. PCT/KR2016/0021 88 filed March 4, 2016, which in turn claims priority of Korean Patent Application No. 10-2015 -0031751 filed March 6, 2015. Receipt is acknowledged of an English translation of priority Korean Patent Application KR10-2015- 0031751 Is filed herewith. Such English translation is certified by the applicant to be a true and accurate translation into English of the original Korean language application. As such the effectively tiled date tor the Instant application is 03/06/2015.
Withdrawn/Claim Rejections - 35 USC § 103/Necessitated by Amendment
Claims 1, 4, 6-8, rejected under 35 U.S.C, 103 as being unpatentable over Chang W02009/028870, previously cited) in view of Harman (US 9453202, previously cited) as evidenced by Chow (WO2006/130812) is withdrawn in view of the newly added limitation to independent claims 6 and 7, “injected to a tumor site with 5-fluorocytosine (5-FC ), wherein frozen cells (F cells) are injected simultaneously or sequentially with 5-fluorocytosine, wherein the method “.
Claims 7, 9 rejected under 35 U.S.C. 103 as being unpatentable over Chang W02009/028870) in view of Harman (US 9453202) as evidenced by Chow @VO2008/1 30812) as applied to claims 1,4, 6-8, above, and further in view of Wick (J Neurol (2009) 256:734-741, previously cited) is withdrawn in view of the newly added limitation to independent claims 6 and .
Claims 1 , 6-7, 18-23 rejected under 35 U.S.C. 103 as being unpatentable over Chang W02009/028870, IDS) in view of Harman (US 9453202) as evidenced by Chow (WO2006/130812} as applied to claims 1, 4, 6-8, above, and further in view of Totey (WO/2011/101834, previously cited) is withdrawn in view of the newly added limitation to independent claims 6 and 7, “injected to a tumor site with 5-fluorocytosine (5-FC ), wherein frozen cells (F cells) are injected simultaneously or sequentially with 5-fluorocytosine, wherein the method “.
Therefore, new rejections ae set forth below.
New/Claim Rejections - 35 USC § 112/Necessitated by amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 21 are indefinite as being both incomplete, by its dependence on a canceled claim; and for lack of antecedent basis for its limitation (“The method of claim 1 …”) which is not present in canceled based claim 1.
Amending claims 18 and 21 to refer to a claim which recites, wherein said suspending is in a solution containing human serum albumin for claim 18 and for claim 21 which recites, l of said solution or deleting said claims would obviate the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 6-8, are rejected under 35 U.S.C, 103 as being unpatentable over Chang W02009/028870, previously cited) in view of Harman (US 9453202, previously cited) as evidenced by Chow (WO2006/130812, previously cited), Chang Da-Yang (WO2007037653).
Regarding claims 6, 7, Chang teaches a method comprising: (a) a cytosine deaminase (CD) gene is transduced into umbilical cord blood-derived mesenchymal stem cells, (b) the transduced cells are cryostored and (c) when the frozen cells are thawed, the sample is quickly moved from the liquid nitrogen storage tank to a water bath having a controlled temperature of 37 °C. The thawed content in the ample is immediately moved to a culture dish containing a culture medium in a stabilized condition and culturing the cells (p 16 lines 31 -33, p 17 lines 1 -10). Chang teaches the cells are used for treating brain tumors (abstract). Regarding claim 7, Chang teaches a method for preparing a kit of the composition (abstract) and a prodrug anticancer drug, wherein the cytosine deaminase gene changes 5-fiuoroeytosine (5-FC) into 5-fiuorouracil (65-FU), wherein 5-FU is an anticancer drug and 5-FC is a prodrug of 5-FU (p 8, lines 15-16, p 18, lines 15-18). 
step (3) thawing and suspending the frozen MSC/CD are followed by centrifugation to obtain precipitated cells for an administration to a subject to be treated, wherein the precipitated cells are suspended and not further subjected to cell culturing after centrifugation.
However, before the instant effective filing date of the instant invention, Harman teaches a method of thawing and suspending frozen MSCs followed by centrifugation to obtain precipitated cells, wherein the precipitated cells are suspended and not further subjected to cell culturing after centrifugation (see example 7). Harman teaches MSCs frozen under liquid nitrogen are thawed as follows; The cryovial is removed from the liquid nitrogen storage tank and immediately placed in contact with a 37° C. water bath. After the cells have thawed the vial is placed into a Cryo-Safe that was stored at -10° C overnight. The contents of the vial are immediately transferred to the 50 ml conical containing the washing recovery medium and the suspension is gently mixed, the cell suspension is centrifuged; fluidize the cells, add recovery medium to resuspend the cells; transfer the cells to a cryovial stored in the Cryo-Safe; an aliquot of the cell suspension should be taken for determining the viability and cell count; sterile ticarcillin stock solution is added and mixed gently, draw the suspension into the syringe, place the syringe in the refrigerator for shipping into veterinarians to administer into patients to treat a variety of different diseases, including but not limited to nervous system diseases, tumors (example 7). The viability of cells frozen and thawed according to the procedure is greater than 65%, indicating that these procedures may be used successfully to store purified stem cells (example 7).
in addition, Chow supplements the teachings Harman by teaching MSCs transduced with foreign genes alter freezing for immediate administration into patient’s tor treatment of cancer patients (0019), [6024], [025], [102], [0110], example 7). Chow notes omitting the step of ex vivo expansion of the cryopreserved cells minimizes cell loss [0097]. In certain instances, diluting the toxic concentration of cryoprotectant is accomplished by adding a wash solution followed by one or more cycles of centrifugation to pellet sells, removal of the supernatant, and resuspension of the cells. After thawing and the optional removal of the cryoprotectant, cell count (e.g., by use of a hemocytometer} and cell viability testing (e.g., by trypan blue exclusion; see, below) can be performed to confirm cell survival [0097].
Chang taken with Harman and Chow do not teach frozen cells injected to a tumor site with 5-FC, wherein frozen cells are injected simultaneously or sequentially with 5-FC.
However, before the instant effective filing date of the instant invention, Chang Da-Yang teaches MSCs transduced with the suicidal gene CD transplanted into the brain of a glioma bearing-hemisphere of adult male Sprague-Dawley albino rats followed by administering the prodrug 5-FC anticancer agent (example 7, claims 1-12). The brain tumors were reduced in size with transplantation of MS Cs/CD and administration of 5-FC.
Accordingly, it would have been obvious to one of ordinary skill in the art to modify the thawed and cultured cells of Chang modified to immediately after thawing the cells in medium, to dilute toxic cryoprotectant and suspending the cells followed by centrifugation to obtain the precipitated cells in suspension and place in a syringe ready for administration into patients to treat various diseases as disclosed by Harman and omitting the step of ex vivo expansion of the cryopreserved cells to minimizes cell loss as disclosed by Chow, and modified by transplanting MSCs transduced with CD followed by 5-FC anticancer agent to treat brain tumor a disclosed by Chang Da-Yang.
It would have been obvious to thawing and suspending the frozen MSC/CD are followed by centrifugation to obtain precipitated cells for an administration to a subject to be treated, wherein the precipitated cells are suspended and not further subjected to cell culturing after centrifugation because Harman’s vial with thawed MSC are immediately washed in a recovery medium, the MSC suspension is centrifuged, fluidized and aliquoted into a syringe placed in the refrigerator for shipping into veterinarians to administer into patients to treat nervous system diseases, tumors and the viability of cells frozen and thawed according to the procedure is because Chow’s MSCs transduced with foreign genes omitting the step of ex vivo expansion of the cryopreserved cells minimizes cell loss and because Chang Da-Yang’s MSCs transduced with the suicidal gene CD transplanted into the brain of a glioma bearing-hemisphere of adult male Sprague-Dawley albino rats followed by administering the prodrug 5-FC anticancer agent the brain tumors were reduced in size with transplantation of MS Cs/CD and administration of 5-FC. 
One would have been motivated to freeze and thaw cultured MSCs/CD then centrifuge and precipitate the MSC/CD for transplantation into brain tumor to receive the expected benefit of the viability of cells frozen and thawed according to the procedure the viability of the MSC/CD is greater than 65%, indicating that these procedures used successfully to store purified MSCs and omitting the step of ex vivo expansion of the cryopreserved cells minimizes cell loss and importantly MSCs transduced with the suicidal gene CD transplanted into the brain of a glioma bearing-hemisphere of adult male Sprague-Dawley albino rats followed by administering the prodrug 5-FC anticancer agent the brain tumors were reduced in size with transplantation of MS Cs/CD and administration of 5-FC. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in modifying the CD transduced MSCs, cultured after thawing by the thawed MSC/CD followed by centrifugation and suspended in medium to obtain precipitated cells for the viability of cells is greater than 65%, and for diluted in medium to eliminate toxic cryoprotectant and for the suspended cells being ready for shipping into veterinarians to treat diseases including cancer and transplanting MSCs transduced with CD followed by 5-FC anticancer agent to treat brain tumor by combining the teachings of Chang and Harman and Chow and Chang Da-Yang.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments and the declaration
Applicant’s arguments and the declaration dated 12/06/2021 have been fully considered and are discussed below as per Applicant’s arguments regarding all the rejections on record. 

2.	Claims 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang W02009/028870, previously cited) in view of Harman (US 9453202, previously cited) as evidenced by Chow (WO2006/130812, previously cited), Chang Da-Yang (WO2007037653) as applied to claims 6-8, above, and further in view of Wick (J Neurol (2009) 256:734-741, previously cited).
Chang also teaches a kit for treating brain stem glioma, mixed glioma, oligodendroglioma and optic nerve glioma (p 12, lines 1-5).
The teachings of Chang and Harman and Chow and Chang Da-Yang apply here as indicated above.
Chang and Harman and Chow and Chang Da-Yang do not teach, wherein the anti-cancer agent is Temozolomide (TMZ).
However, before the instant effective filing date of the instant invention, Wick teaches rechallenge with the anti-cancer drug temozolomide in patient with recurrent gliomas (abstract). Wick teaches TMZ chemotherapy in treating gliomas (p 734, 2"¢ column last paragraph). TMZ a good candidate tor long-term therapy, such as when the residual tumor persists after six cycles, or even for maintenance therapy in patients without a measurable tumor. The use of TMZ improve the 12-month progression -free survival (PFS) rate of 26.9% of the EORTC/NCIC trial in patients with newly diagnosed GBM, about 9 months (concomitant radio-chemotherapy and six cycles of adjuvant chemotherapy with TMZ coincided with the end of chemotherapy (p 734, 2™ column 1st and 2nd paragraph).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of the CD transduced MSCs for treating cancer including a 
One -would have been motivated to do so in order to receive the expected benefit of TMZ as adjuvant by re-challenge with the anti-cancer drug TMZ in patient with recurrent gliomas, TMZ improve the 12-rnonth progression-tree survival.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining CD transduced MSCs for treating brain stem glioma, mixed glioma, oligodendroglioma and optic nerve glioma of cancer patients combined TMZ to treat glioblastomas by combining the teachings of Chang and Harman and Chow and Chang Da-Yang and Wick.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
 3.	Claims 6-7, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chang W02009/028870, previously cited) in view of Harman (US 9453202, previously cited) as evidenced by Chow (WO2006/130812, previously cited), Chang Da-Yang (WO2007037653) as applied to claims 6-8, above, and further in view of Totey (WO/2011/101834, previously cited).
The teachings of Chang and Harman and Chow and Chang Da-Yang apply here as indicated above.
Chang and Harman and Chow and Chang Da-Yang do not teach, wherein the suspending is in a solution containing human serum albumin.
However, before the instant effective filing date of the instant invention, Totey teaches pure population of mesenchymal stem cells are collected and cryopreserved in a Cryocyte bag as a master ceil batch at the concentration of about 1 to about 3 million ceils per vial and after thawing suspending in Plasmacyte A solution for immediate infusion into human patient (examples 1-3). Regarding claims 18-20, Totey teaches Cryocyte bag containing frozen Regarding claims 21-23, Totey teaches since this directly goes for human infusion, cells are cryopreserved at concentration of about 50 to about 100 million ceils in cryocyte bags of about 50 ml total suspension. Cryopreservation is done in about 15 ml suspension containing about 100 million cells. After thawing, this entire 50 ml suspension is ready for infusion into human (p 19, lines 11-22). 
Regarding to yield a suspension of from 10,000 to 50,000 F cells/ul of said solution Totey teaches 100 million MSCs per 50 ml of solution would be an obvious result of design optimization to yield a suspension of from 10,000 to 50,000 F cells/ul as one of ordinary skill “(Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” in re Aller, 220 F,2d 454, 456, 105 USPQ 233, 235 {CCPA 1955).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the transduced MSS/CD, frozen, thawed, centrifuged, precipitated, resuspended, wherein the cells are suspended and not further subjected to cell culturing after centrifugation for preparing said cells for administration into patients for treating cancer as disclosed by Chang and Harman and Chow modified by adding Plasmalyte A to the cryocyte bag containing about 10% DMSO and about 5% human serum albumin in order to make total volume at concentration of about 50 to about 100 million cells in cryocyte bags of about 50 ml total suspension for direct infusion to treat patients with cancer.

Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in modifying the CD transduced MSCs, in a syringe for administration into patients to treat cancer patients modified by after thawing Plasmalyte A is added to the cryocyte bag containing human serum albumin in order to make total volume about 50 ml now ready for infusion can be directly used after thawing for immediate administration into patients tor treatment of cancer patients combining the teachings of Chang and Harman and Chow and Chang Da-Yang and Totey.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments and the declaration
To the extent applicant’s arguments dated 12/06/2021 refer to the declaration filed by SUH on 12/06/2021 and are combined for all the rejections as set forth above, thus, the response is combined as set forth below. 
1.	The declaration stated the F cells (frozen cells) in the claimed invention are cells that have not undergone an additional culturing step after freezing and thawing the MSC/CD, so that the cells are thawed and suspended, or suspended and washed, with a purpose of administration of cells to the subject to be treated. Specifically, F cells are cells obtained by introducing cytosine deaminase (CD) into the mesenchymal stem cell to prepare the MSC/CD, culturing, freezing the cell in a freezing medium, thawing the cell at room temperature immediately before use, followed by suspension, for example, in a Plasma Solution A, or the 
This is not persuasive because Chang and Harman and Chow mention and suggest frozen cells, thawed mesenchymal cells, transduced with cytosine deaminase for treating patients with cancer and Chang also teaches a kit for treating brain stem glioma, mixed glioma, oligodendroglioma and optic nerve glioma that would implicate in combination with the disclosure of Chang and Harman and Chow for preparing a kit for cancer treatment for the claimed method of claims 6-7 and because Chang Da-Yang method MSCs transduced with the suicidal gene CD transplanted into the brain of a glioma bearing-hemisphere of adult male Sprague-Dawley albino rats followed by administering the prodrug 5-FC anticancer agent, the brain tumors were reduced in size with transplantation of MS Cs/CD and administration of 5-FC (see Chang Da-Yang, example 7, claims 1-12). Moreover, specifically base claims 6-7, do not require the MSC/CD, culturing, freezing the cell in a freezing medium, thawing the cell at room temperature immediately before use, followed by suspension, for example, in a Plasma Solution A, or the like, containing human serum albumin. 
2. 	The declaration sates the method of the claimed invention comprises freezing MSC/CD according to step 2) of claims 6 and 7 of the claimed invention, thawing and suspending the frozen MSC/CD followed by centrifugation to obtain precipitated cells for administration to a subject to be treated, so that the claimed method does not comprise an additional freezing step before use.
This is not persuasive because Chang and Harman and Chow mention and suggest frozen cells, thawed mesenchymal cells, transduced with cytosine deaminase for treating patients with cancer and Chang also teaches a kit for treating brain stem glioma, mixed glioma, oligodendroglioma and optic nerve glioma that would implicate in combination with the disclosure of Chang and Harman and Chow for preparing a kit for cancer treatment and importantly Chang Da-Yang method MSCs transduced with the suicidal gene CD transplanted 
3.	 The declaration states frozen cells (F cells} are injected to a tumor site with 5- fluorocytosine (5-FC) simultaneously or sequentially. As demonstrated in Example 2.1 of the Application, in the F cell transplantation group, the volume of the brain tumor was remarkably decreased, and a more excellent effect was exhibited as compared to the I cell. The computed mean size of the tumor was 91.3 mm3 in the vehicle control group, 1.5 mm3 in the I cell transplantation group, but 0.6 mm in the F cell transplantation animal group. That is, according to the in vivo results, if was confirmed that the F cell had a tumor-reducing effect that was twice as great as that of the I cell among the MSC/CD, demonstrating that the F cell was a far more effective anti-cancer agent.
This is not persuasive because Chang Da-Yang method MSCs transduced with the suicidal gene CD transplanted into the brain of a glioma bearing-hemisphere of adult male Sprague-Dawley albino rats followed by administering the prodrug 5-FC anticancer agent, the brain tumors were reduced in size with transplantation of MS Cs/CD and administration of 5-FC (see Chang Da-Yang, example 7, claims 1-12).

4.	The declaration states in example 2.2, demonstrates the anti-cancer effect of F cell on liver cancer with sequential injection of frozen cells (F cells) and 5-FC}. Example 2.3, demonstrates the anti-cancer effect of F cell on pancreatic cancer with sequential administration of frozen cells (F cells} and 5-fluorocytosine (5-FC). Example 2.4 demonstrates the anti-cancer effect of F cell on flung cancer with sequential administration of frozen cells (F cells) and 5-fluorecytosine (5-FC). Example 2.5 demonstrates the anti-cancer effect of F cell on 
This is not persuasive because Chang Da-Yang method MSCs transduced with the suicidal gene CD transplanted into the brain of a glioma bearing-hemisphere of adult male Sprague-Dawley albino rats followed by administering the prodrug 5-FC anticancer agent, the brain tumors were reduced in size with transplantation of MSCs/CD and administration of 5-FC (see Chang Da-Yang, example 7, claims 1-12). In addition, Chang Da-Yang method MSCs transduced with the suicidal gene CD expressing the suicide gene is used for treating cancer and exemplary cancers include brain cancer, breast cancer, liver cancer, pancreas cancer, colorectal cancer, and lung cancer, but not limited thereto (p 6, lines 15-18). 
Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent”.  Moreover, MPEP 716.02(b) states that evidence relied upon to establish unexpected results should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. In the instant case, it is noted that in example 3, of the specification synergistic effect of combination therapy of F cells (in vitro),  when the MSC/CD was treated with 5-FC and Temozolimide as compared to the IC50 values when the anti-cancer agent was treated alone, which was confirmed that there was a synergistic effect which is more excellent than the additive effect obtained by simple treatment with the two anti-cancer agents together. In example 3.3  of the specification again in vitro combination therapy with Irinotecan, the IC50 values obtained when U87 /GFP was treated with [F cell (MSC/CD) + 5-FC] and irinotecan in combination were present at the lower side of the solid line as compared to the IC50 values when the anticancer agent was treated alone, which was confirmed that there was a synergistic effect which is more excellent than the effect obtained by simple treatment with the two anti-cancer agents together. In the specification in example 3.4 3.4 in vivo combination therapy with temozolomide the synergistic effects confirmed in the above-descriptions of 3 .1 to 3 .3 were in vivo. Thus, it is not clear that the combination of the anti-cancer effect of F cell on colon cancer with sequential administration of frozen cells (F cells) and (5-FC) in example 3 demonstrates the synergistic effect of combination therapy of F cells does in fact provide a synergistic result, nor that the results relied on are of statistical significance.  In summary, Applicants have not met the burden of establishing that the results of Example 3 are unexpected and thereby provide evidence of non-obviousness because it is not clear that the results are unexpected (e.g. synergistic), or that they are of statistical significance.  Finally, it is not clear that unexpected results would have been obtained without the combination of F cell (MSC/CD) cells and Temozolimide or without the combination of F cell (MSC/CD) + 5-FC and Temozolimide or without the combination of F cell (MSC/CD) + 5-FC and irinotecan because none of said drugs is required in base claims 6-7. Lastly and importantly, it not clear how the combination of F cell (MSC/CD) + 5-FC and Temozolimide  in example 3 of the specification is different from the art as set forth above for claim 9, that teaches the combination of the combination of F cell (MSC/CD) + 5-FC and Temozolimide.

5. 	The declaration states that the Chang, Harman, Chow, Wick, and Totey references cited in the Office Action fail to disclose or suggest frozen cells (F cells} injected to a tumor site with 5- fluorocytosine (5-FC), where frozen cells (F cells} are injected simultaneously or sequentially with 5-fhuorocytasine, with the F cells being prepared for such tumor site injection as specified in the claims of the Claimed Invention.  Chang describes a method in which (a) a cytosine deaminase (CD) gene is transduced into umbilical cord blood derived mesenchymal stem cells, (b) the transduced cells are cryostored, and (c} “when the frozen cells are thawed, the sample is quickly moved from the liquid nitrogen storage tank to a water bath having a controlled temperature of 37°C”, and the thawed content in the ample is immediately moved to a culture dish containing a culture medium in a stabilized condition” and culturing the cells takes place. Chang thus conducts culturing after thawing, with “a cell culture medium 
This is not found persuasive because for the same reason as discussed above Chang Da-Yang method MSCs transduced with the suicidal gene CD transplanted into the brain of a glioma bearing-hemisphere of adult male Sprague-Dawley albino rats followed by administering the prodrug 5-FC anticancer agent, the brain tumors were reduced in size with transplantation of MSCs/CD and administration of 5-FC (see Chang Da-Yang, example 7, claims 1-12).
6. 	The declaration states Chow discloses intravenous administration, which leads to a systemic spread of the therapeutic agent, but Chow does not disclose that frozen cells (F cells} are injected to a tumor site with 5-fluorocytosine (5-FC), wherein frozen cells (F cells} are injected to a tumor site simultaneously or sequentially with 5-fluorocytosine.
This is not found persuasive for the same reasons as discussed above regarding Chang Da-Yang method MSCs transduced with the suicidal gene CD transplanted into the brain of a glioma bearing-hemisphere of adult male Sprague-Dawley albino rats followed by administering the prodrug 5-FC anticancer agent, the brain tumors were reduced in size with transplantation of MSCs/CD and administration of 5-FC.

7. 	The declaration states that neither Wick nor Totey discloses that frozen cells (F cells) are injected to a tumor site with 5- fluorocytosine (5-FC), wherein frozen cells (F cells} are injected to a tumor site simultaneously or sequentially with 5-fluoracytosine.

8. 	The declaration states the claimed invention demonstrates that the efficacy of F cell is high when F cells are injected to a tumor site. I and my co-inventors of the Application have found that advantageous anti-cancer effects of F cells are derived from significant in vivo cell residency. In order to show the improvement of in vivo cell residency of F cell, I submit the following supplemental data and results, establishing that more F cells of the present invention are resident in the tumor region: For testing whether the superior anti-cancer effect of F cells in relation to I cells, as shown in FIGS. 7 and 8 of the Application, is derived from high cell residency are not, the relative numbers of MSC/CD cells in the tumor region without 5-FC at day 1 and day 7 were confirmed. Since MSC/CD cells exert apoptosis due to suicide effect when 5-FC is present, the number of MSC/CD cells in the tumor region without 5-FC is evidence for cell residency. Day 1 and day 7 are the same with days of S-FC treatment, as described in FIG. 7 of the Application, reproduced below. 

    PNG
    media_image1.png
    379
    388
    media_image1.png
    Greyscale

Luciferase enzyme was expressed in MSC/CD cells and in vivo cells were monitored. According to the experiment, the genesis of the tumor was confirmed from the signal of green 
The results are shown in Figure A below. Activity of luciferase enzyme is higher in an animal model with F cells, as compared to that of an animal model with I cells, establishing that a much greater number of F cells is resident in the tumor region, as compared to I cells. Both I and F cells gradually disappeared due to the absence of 5-FC, and luciferase enzyme activity was substantially reduced at day 7 (see figure A below).

    PNG
    media_image2.png
    374
    422
    media_image2.png
    Greyscale


These results show that the superior anti-cancer effect of F cells described in FIG. 7 of the Application is based on a greater number of F cells resident in the tumor region during days 1-7 after transplantation of the MSC/CD-Lue cell. According to animal experiments, if intratumorally injection or injection around solid tumor occurs, the culture rescued cell (I cell) immediately responds to chemoattractant secreted by other cells in the body and immediately 
In response, this is not found persuasive because unexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." The superior anti-cancer effect of F cells in relation to I cells, as shown in FIGS. 7 and 8 of the Application, a depicted in the figures 7 an 8 above is derived from high cell residency are not, the relative numbers of MSC/CD cells in the tumor region without 5-FC at day 1 and day 7 were confirmed. The claims are not so limited. 
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632